Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-8 are pending. Claims 1-8 have been examined.

Priority
This application, Serial No. 17/038,447 (PGPub: US20210237077A1) was filed 09/30/2020. This application foreign priority of Korea Patent Application KR10-2020-0012646 filed on 02/03/2020.

Information Disclosure Statements
The Information Disclosure Statement filed on 09/30/2020 has been considered by the Examiner.

Claim Interpretation
Claim 3 recites “an injection unit into which the blood sample is injected”. The term “an injection unit” is interpreted according to Specification Page 6 lines 19-20 and Fig. 1B as an opening for receiving the blood sample.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In the instant case, claim 1 recites “a laser unit for irradiating…”, which is interpreted as a laser according to Specification Page 2 lines 21-22. 
Claim 1 recites “an image capturing unit for…”, which is interpreted as including a camera and its accessories according to Specification Page 7 last paragraph bridging to Page 8 first paragraph. 
Claim 4 recites “a vacuum unit…”, which is interpreted as a tubing and a vacuum pump according to Specification Page 3 lines 11-15.
Claim 6 recited “a buffer unit..”, which is interpreted as an a vessel formed as an empty space according to Specification Page 7 lines 14-18 and Fig. 1A 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the speckle decorrelation time”, which lacks antecedent basis. Clarification is required.
Claim 1 recites “a control unit for determining…”, however the specification does not provide detailed structure of the control unit, it is unclear what components the control unit includes. For the purpose of compact prosecution the examiner is interpreting the claim term “a control unit” using broadest reasonable interpretation as any components that can perform speckle pattern acquisition and analysis. Clarification is required.
Claims 2-8 which are dependent on claim 1 are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadkarni et al. (US20170122930A1).
Regarding claim 1, Nadkarni teaches an optical thromboelastographic sensor for simultaneous assessment of multiple parameters of blood coagulation at a point-of-care. The sensor includes an optical system registering laser speckle intensities associated with portions of a blood sample delivered through a fluid switch to analysis chambers of a cartridge of the sensor, and data-processing circuitry programmed to derive the multiple parameters from speckle intensity (Abstract). 
In detail, Nadkarni teaches an apparatus for a platelet function test ([0002]: an optical blood-coagulation sensor to provide real time simultaneous assessment of platelet function), comprising: 
a laser unit for irradiating a blood sample comprising platelets ([0006]: a blood sample with platelet is being analyzed to measure parameters such as a blood platelet aggregation) with a laser; Fig. 3 and [0046]: the coherent light source 312 (a laser diode at 690 nm) irradiates the blood sample cartridge); 
an image capturing unit for obtaining a speckle image of the blood sample irradiated with the laser (Fig. 3 and [0046] [0047]: a laser-speckle collected with an optical detector 316 from the active read-out area of the cartridge, the optical module has a CMOS camera); and 
a control unit for determining the speckle decorrelation time for platelets (Fig. 3 and [0047]: OTEG device has a quad-core processor; speckle pattern acquisition and OTEG processing routines are performed in real-time by exploiting parallel computing capabilities; [0093]: OTEG device to evaluate the platelet aggregate size in whole blood, based on speckle decorrelation rate).

Regarding claim 2, Nadkarni teaches the apparatus further comprising a microfluidic chip for moving the blood sample ([0052]: embodiments of the present invention include an inexpensive disposable blood cartridges, operably compatible with the OTEG device that draw and mix blood into a microfluidics chamber), wherein the laser unit irradiates the blood sample moving through the microfluidic chip with a laser (Fig. 3 and [0046]: the coherent light source 312 (a laser diode at 690 nm) irradiates the blood sample cartridge).

Regarding claim 3, Nadkarni teaches the apparatus wherein the microfluidic chip comprises 
an injection unit into which the blood sample is received (Fig. 4 and [0054]: a blood drop is introduced in the sample inlet 412), 
a movement channel through which the blood sample moves (Fig. 4 and [0054]: capillary forces propel the blood drop into a sample holding duct 414; [0055]: a pneumatic pump 424 operates to move the sample beyond the valve 418 and towards the three chambers 420A, 420B, 420C), and 
a discharge unit through which the moved blood sample is discharged (Fig. 4 and [0058]: three waste ducts 480A, 480B, 480C are respectively fluidly attached to the imaging (read-out) chambers to collect excess of blood samples, the waste ducts may be further fluidly connected to a common fluid outlet).
Regarding the term “injected blood sample”, it is noted that the blood sample is not a positive limitation of the device since the material or article worked on does not limit the structure of the device (see MPEP 2115), such limitation would at best pertain to the intended use of the claimed device. Therefore, as long as the prior art teaches the structure of an inlet and a channel which is capable to receive/accommodate an injected blood sample, it reads on the claim. 

Regarding claim 8,  Nadkarni teaches the apparatus wherein the control unit measures the function of platelets based on the speckle decorrelation time for platelets ([0002]: an optical blood-coagulation sensor to provide real time simultaneous assessment of platelet function; Fig. 3 and [0047]: OTEG device has a quad-core processor; speckle pattern acquisition and OTEG processing routines are performed in real-time by exploiting parallel computing capabilities; [0093]: OTEG device to evaluate the platelet aggregate size in whole blood, based on speckle decorrelation rate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nadkarni et al. (US20170122930A1) in view of Shin et al. (US20180031540A1), as evidenced by Hart et al. (US20190308191A).
Regarding claim 4, Nadkarni teaches the apparatus according to claims 1 and 3 as outlined above. Nadkarni also teaches using a pneumatic pump 424 to move the sample (Fig. 4 and [0055]).
Nadkarni does not specifically teach that the pneumatic pump moves the blood sample by vacuum pressure.
Shin teaches throughout the publication a platelet-testing chip (Abstract). Shin teaches sample can be blood ([0007]); Shin teaches the platelet-testing device according to the present invention includes a platelet-testing chip 100, a vacuum-forming device 300, and a sensing device 200 (Fig. 6 and [0108]). Shin teaches the vacuum-forming device 300 serves to apply the vacuum pressure so as to induce the blood sample to flow in the platelet-testing chip 100 ([0109]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have replaced the pneumatic pump units of Nadkarni, to use a vacuum unit to move the blood sample by vacuum pressure, as taught by Shin. One would be motivated to make this simple substitution of one pump for another since Shin teaches that a vacuum device connected to the ends of the channels would enable the stirred blood to flow through the parallel channels while maintaining a constant pressure (Shin, [0008]). In addition, it is well known in the art that either pneumatic pump unit or vacuum unit is commonly used for moving fluidic samples as evidenced by Hart (Hart, [0041]: automated flow may comprise systems for moving samples including vacuum systems, pneumatic systems, etc.).
One of skill in the art would have a reasonable expectation of success in combining Nadkarni with Shin because both are directed to an apparatus using pump to move blood sample in a microfluidic channels.

Regarding claim 5, Nadkarni in view of Shin teaches the apparatus wherein the vacuum unit comprises a movement tube through which the discharged blood sample moves (Shin Fig. 6-7 and [0110]: the vacuum pump 310 is connected to the exit chamber 140 to generate the vacuum pressure), a first valve which is coupled to the movement tube to open and close a flow of the blood sample, and a vacuum pump (Shin Fig. 6 part 310) which is coupled to the movement tube to form a vacuum state inside the movement tube according to the opening and closing of the first valve (Shin Fig. 6 and [0111]: the valve 340 is provided between the vacuum pump 310 and the exit chamber 140 to control the vacuum pressure applied to the exit chamber 140; Shin [0119]: the valve 340 of the vacuum-forming device 300 is opened, and vacuum pressure is applied to the entrance and exit chambers by the vacuum pump 310).

Regarding claim 6. Nadkarni in view of Shin teaches the apparatus wherein the vacuum unit further comprises a buffer unit which is coupled to the movement tube to buffer the movement of the blood sample (Shin Fig. 6 and [0111]: the dead volume chamber 320 is connected in parallel with the vacuum pump 310 and the exit chamber 140, which maintains a predetermined vacuum pressure on the exit chamber 140).

Regarding claim 7. Nadkarni in view of Shin teaches the apparatus wherein the vacuum pump forms a vacuum state inside the movement tube after the first valve is closed, the first valve is opened after the vacuum state inside the movement tube is formed, and the movement tube moves the blood sample based on vacuum pressure generated as the first valve is opened (Shin Fig. 6-7 and [0110]: the vacuum pump 310 is connected to the exit chamber 140 to generate the vacuum pressure; Shin [0119]: when the stirring of the blood samples is finished using the stirring of the stirrers 121 and 122, the valve 340 of the vacuum-forming device 300 is opened, and vacuum pressure is applied to the entrance and exit chambers by the vacuum pump 310; therefore Shin teaches the valve 340 is closed before the stirring of the blood samples is finished).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1677